Exhibit 10.3

EXECUTION COPY

 

 

 

ACCOUNTS AGREEMENT

dated as of April 8, 2010

among

SENECA LANDLORD, LLC,

as Borrower,

REG SENECA, LLC,

as OpCo II,

STERLING BANK,

as Accounts Bank,

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent for the Lenders,

and

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent for the Senior Secured Parties

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                  Page Article I DEFINITIONS AND INTERPRETATION    1  
Section 1.01      Defined Terms    1   Section 1.02      Principles of
Interpretation    1   Section 1.03      UCC Terms    2   Section 1.04     
Accounting and Financial Determinations    2 Article II    2 THE ACCOUNTS BANK
   2   Section 2.01      Appointment and Authority    2   Section 2.02     
Exculpatory Provisions    3   Section 2.03      Reliance by Accounts Bank    4  
Section 2.04      Delegation of Duties    5   Section 2.05      Resignation or
Removal of Agent    5   Section 2.06      No Amendment to Duties of Agent
Without Consent    6   Section 2.07      Copies    6 Article III ACCOUNTS;
CERTAIN PROCEEDS    6   Section 3.01      Establishment of the Accounts    6  
Section 3.02      Instructions Regarding Accounts    6   Section 3.03     
Deposits into and Withdrawals from Borrower Revenue Account; Deposits into and
Withdrawals from Lessee Revenue Account    9   Section 3.04      Capital
Improvements Account    15   Section 3.05      Representations, Warranties and
Covenants of Accounts Bank    15   Section 3.06      Accounts    18  
Section 3.07      Accounts as Deposit Account    19   Section 3.08      Duties
of Accounts Bank    20   Section 3.09      Subordination    20   Section 3.10
     Agreement to Hold In Trust    21   Section 3.11      Interest and
Investments    21   Section 3.12      Notices of Suspension of Accounts    23
Article IV REPRESENTATIONS AND WARRANTIES    24   Section 4.01     
Organization; Power; Compliance with Law    24   Section 4.02      Due
Authorization; Non-Contravention    25   Section 4.03      Validity    25
Article V MISCELLANEOUS PROVISIONS    26   Section 5.01      Amendments    26  
Section 5.02      Applicable Law; Jurisdiction; Etc.    26   Section 5.03     
Assignments    27   Section 5.04      Fee; Costs and Expenses    27  
Section 5.05      Counterparts    28   Section 5.06      Indemnification by the
Borrower and OpCo II    28

 

i



--------------------------------------------------------------------------------

    Section 5.07      No Waiver; Cumulative Remedies    29     Section 5.08     
Notices and Other Communications    29     Section 5.09      Severability    31
    Section 5.10      Survival    31

EXHIBITS

 

Exhibit A    Defined Terms Exhibit B    Form of Withdrawal Certificate Exhibit C
   Form of OpCo II Withdrawal Certificate Exhibit D    Form of Capital
Improvements Withdrawal Certificate

 

ii



--------------------------------------------------------------------------------

This ACCOUNTS AGREEMENT (this “Agreement”), dated as of April 8, 2010, is by and
among SENECA LANDLORD, LLC, an Iowa limited liability company (the “Borrower”),
REG SENECA, LLC, an Iowa limited liability company (“OpCo II”), STERLING BANK,
as Accounts Bank (the “Accounts Bank”), WESTLB AG, NEW YORK BRANCH, as
administrative agent for the Lenders (the “Administrative Agent”), and WESTLB
AG, NEW YORK BRANCH, as collateral agent for the Senior Secured Parties (the
“Collateral Agent”, and together with the Administrative Agent, the “Agents”).

RECITALS

WHEREAS, pursuant to the Amended and Restated Credit Agreement, dated as of
April 8, 2010, by and among Borrower, as borrower, the lenders from time to time
party thereto (the “Lenders”), the Administrative Agent, the Collateral Agent
and WestLB AG, New York Branch, as sole lead arranger and bookrunner (the
“Credit Agreement”), the Lenders have agreed to provide financing and certain
other accommodations to the Borrower, subject to the terms and conditions
thereof.

WHEREAS, it is a requirement under the Credit Agreement that the Borrower, OpCo
II, the Accounts Bank, the Administrative Agent and the Collateral Agent shall
have entered into this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Capitalized terms used in this Agreement, including
its preamble and recitals, shall, except as otherwise defined, have the meanings
provided in Exhibit A.

Section 1.02 Principles of Interpretation. (a) Unless otherwise defined, terms
for which meanings are provided in this Agreement shall have the same meanings
when used in each other Financing Document and each other notice or other
communication delivered from time to time in connection with any Financing
Document.

(b) Any reference in this Agreement to any Transaction Document shall mean such
Transaction Document and all schedules, exhibits and attachments thereto.

(c) All agreements, contracts or documents defined or referred to herein shall
mean such agreements, contracts or documents as the same may from time to time
be supplemented, amended or replaced or the terms thereof waived or modified to
the extent permitted by, and in accordance with, the terms thereof and this
Agreement, and shall disregard any supplement, amendment, replacement, waiver or
modification made in violation of this Agreement.

Accounts Agreement



--------------------------------------------------------------------------------

(d) Any reference herein relating to a Default or an Event of Default that has
occurred and is continuing (or words of similar effect) shall be understood to
mean that such Default or Event of Default, as the case may be, has not been
cured or remedied to the satisfaction of, or has not been waived by, the
Required Lenders.

(e) Defined terms in this Agreement shall include in the singular number the
plural and in the plural number the singular.

(f) The words “herein,” “hereof” and “hereunder” and words of similar import
when used in this Agreement shall, unless otherwise expressly specified, refer
to this Agreement as a whole and not to any particular provision of this
Agreement and all references to Articles, Sections, Exhibits and Schedules shall
be references to Articles, Sections, Exhibits and Schedules of this Agreement,
unless otherwise specified.

(g) The words “include,” “includes” and “including” are not limiting.

(h) Any reference to any Person shall include its permitted successors and
permitted assigns in the capacity indicated, and in the case of any Governmental
Authority, any Person succeeding to its functions and capacities.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein shall be interpreted and all
accounting determinations and computations hereunder shall be made in accordance
with GAAP.

ARTICLE II

THE ACCOUNTS BANK

Section 2.01 Appointment and Authority. The Collateral Agent hereby appoints and
authorizes the Accounts Bank to act as depository for the Collateral Agent, on
behalf of the Senior Secured Parties, and as the securities intermediary or bank
with respect to the Borrower Accounts and the Lessee Revenue Account for the
benefit of the Collateral Agent, on behalf of the Senior Secured Parties, with
such powers as are expressly delegated to the Accounts Bank by the terms of this
Agreement, together with such other powers as are reasonably incidental thereto.
The Accounts Bank hereby accepts this appointment and agrees to act as the
depository for the Collateral Agent, on behalf of the Senior Secured Parties,
and as the securities intermediary or bank with respect to the Borrower Accounts
and the Lessee Revenue Account, for the benefit of the Collateral Agent, on
behalf of the Senior Secured Parties, in accordance with the terms of this
Agreement. The Accounts Bank further agrees to accept and hold, as securities
intermediary or as a bank, in its custody and in accordance with the terms of
this Agreement, for the Collateral Agent, on behalf of the Senior Secured
Parties, the Borrower Accounts and the Lessee Revenue Account and the Accounts
Property. The Collateral Agent also appoints and authorizes the Accounts Bank to
act on its behalf for the purpose of the

 

   2    Accounts Agreement



--------------------------------------------------------------------------------

creation and perfection of a first priority security interest in favor of the
Collateral Agent, on behalf of the Senior Secured Parties, in the Borrower
Accounts and the Lessee Revenue Account to the extent that they are deemed under
applicable Law not to constitute securities accounts or deposit accounts and in
any Accounts Property that is deemed under applicable Law not to constitute a
Financial Asset. The Accounts Bank accepts this appointment and agrees to act as
the Accounts Bank for the Collateral Agent, on behalf and for the benefit of the
Senior Secured Parties, for such purpose and to hold and maintain exclusive
dominion and control over the Borrower Accounts and the Lessee Revenue Account
and any such Accounts Property on behalf of the Collateral Agent, acting on
behalf of the Senior Secured Parties. Notwithstanding any provision to the
contrary contained elsewhere in any Financing Document, the Accounts Bank shall
not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Accounts Bank have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into any
Financing Document or otherwise exist against the Accounts Bank. Without
limiting the generality of the foregoing sentence, the use of the term “agent”
in this Agreement with reference to the Accounts Bank is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 2.02 Exculpatory Provisions. (a) Neither the Accounts Bank, nor any of
its directors, officers, employees or agents shall have any duties or
obligations except those expressly set forth herein. Without limiting the
generality of the foregoing, the Accounts Bank shall not:

 

  (i) be subject to any fiduciary or other implied duties, regardless of whether
a Default or Event of Default has occurred and is continuing;

 

  (ii) have any duty to take any discretionary action or exercise any
discretionary powers except discretionary rights and powers expressly
contemplated hereby that it is required to exercise as directed in writing by an
Agent; provided that the Accounts Bank shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Accounts Bank
to liability or that is contrary to this Agreement or applicable Law; and
provided further that no such direction given to the Accounts Bank that in the
sole judgment of the Accounts Bank imposes, or purports to impose, or might
reasonably be expected to impose upon the Accounts Bank any obligation or
liability not set forth in this Agreement or arising under this Agreement shall
be binding upon the Accounts Bank unless it, in its sole discretion, accepts
such direction;

 

  (iii) except as expressly set forth herein, have any duty to disclose, or be
liable for any failure to disclose, any information relating to the Borrower,
OpCo II or any of their respective Affiliates that is communicated to or
obtained by the Accounts Bank or any of its Affiliates in any capacity; or

 

   3    Accounts Agreement



--------------------------------------------------------------------------------

  (iv) be required to institute any legal proceedings arising out of or in
connection with, or otherwise take steps to enforce, this Agreement or any other
Financing Document other than on the instructions of an Agent.

(b) Neither the Accounts Bank nor any of its directors, officers, employees or
agents shall be liable for any action taken or not taken by it (i) with the
prior written consent or at the request of an Agent, or (ii) in the absence of
its own gross negligence or willful misconduct. The Accounts Bank shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to it in writing by
the Borrower or an Agent.

(c) Neither the Accounts Bank nor any of its directors, officers, employees or
agents shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Financing Document, (ii) the contents of any certificate,
report, opinion or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein (including the use of proceeds) or the occurrence or continuance of any
Default or Event of Default, or (iv) the execution, validity, enforceability,
effectiveness, genuineness or admissibility into evidence of this Agreement, any
other Financing Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien or security interest created or
purported to be created by any Security Document (or title to or rights in any
Collateral under any Security Document), other than to confirm receipt of items
expressly required to be delivered to Accounts Bank.

(d) Accounts Bank may, unless and until it shall have received directions from
an Agent, take such action or refrain from taking such action in respect of a
Default or Event of Default of which Accounts Bank has been advised in writing
by an Agent as it shall reasonably deem advisable in the best interests of the
Lenders (but shall not be obligated to do so).

(e) The Accounts Bank shall not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.

Section 2.03 Reliance by Accounts Bank. The Accounts Bank shall be entitled to
rely upon, and shall not (nor shall any of its directors, officers, employees or
agents) incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, internet or intranet website posting or other distribution)
reasonably believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Accounts Bank may also may
rely upon any statement made to it orally or by telephone and reasonably
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Accounts Bank may consult with legal counsel,
independent accountants and other experts reasonably selected by it,

 

   4    Accounts Agreement



--------------------------------------------------------------------------------

and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts. The Accounts Bank
may at any time and from time to time solicit written instructions in the form
of directions from an Agent or an order of a court of competent jurisdiction as
to any action that it may be requested or required to take, or that it may
propose to take, in the performance of any of its obligations under this
Agreement.

Section 2.04 Delegation of Duties. The Accounts Bank may perform any and all of
its duties and exercise any and all its rights and powers hereunder by or
through any one or more sub-agents appointed by it. Absent gross negligence or
willful misconduct in selecting a sub agent, the Accounts Bank shall not be
responsible for any action of, or failure to act by, any sub agent that has been
approved by the Administrative Agent. The Accounts Bank and any such sub agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
ARTICLE II shall apply to any such sub agent and to the Related Parties of the
Accounts Bank and any such sub agent, and shall apply to their respective
activities in connection with their acting as Accounts Bank.

Section 2.05 Resignation or Removal of Agent. (a) Accounts Bank may resign from
the performance of all its functions and duties hereunder at any time by giving
thirty (30) days’ prior notice to the Borrower, OpCo II and the Administrative
Agent. Accounts Bank may be removed at any time by the Administrative Agent,
acting at the direction of the Required Lenders. Such resignation or removal
shall take effect upon the appointment of a successor Accounts Bank, in
accordance with this Section 2.05.

(b) Upon any notice of resignation by the Accounts Bank or upon the removal of
the Accounts Bank by the Administrative Agent acting at the direction of the
Required Lenders, the Administrative Agent shall, in consultation with the
Borrower and OpCo II (provided that no Default or Event of Default has occurred
and is continuing), appoint a successor Accounts Bank hereunder and under each
other Financing Document who shall be a commercial bank having a combined
capital and surplus of at least two hundred fifty million Dollars
($250,000,000).

(c) If no successor Accounts Bank has been appointed by the Administrative
Agent, acting at the direction of the Required Lenders, within thirty (30) days
after the date such notice of resignation was given by the Account Bank or the
Administrative Agent elected to remove the Accounts Bank, the Accounts Bank may
petition any court of competent jurisdiction for the appointment of a successor
Accounts Bank. Such court may thereupon, after such notice, if any, as it may
deem proper, appoint a successor Accounts Bank, as applicable, who shall serve
as Accounts Bank hereunder until such time, if any, as the Administrative Agent,
acting at the direction of the Required Lenders, appoints a successor Accounts
Bank, as provided above.

(d) Upon the acceptance of a successor’s appointment as Accounts Bank hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Accounts Bank, and
the retiring (or removed) Accounts Bank shall be discharged from all of its
duties and obligations hereunder. After the retirement or removal of the
Accounts Bank hereunder, the provisions of this ARTICLE II shall continue in
effect for the benefit of the retiring (or removed) Accounts Bank, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the Accounts Bank was acting as
such.

 

   5    Accounts Agreement



--------------------------------------------------------------------------------

Section 2.06 No Amendment to Duties of Agent Without Consent. Accounts Bank
shall not be bound by any waiver, amendment, supplement or modification of this
Agreement unless Accounts Bank shall have given its prior written consent, in
its capacity as Accounts Bank, thereto.

Section 2.07 Copies. Accounts Bank shall give prompt notice to the
Administrative Agent of each material notice or request required or permitted to
be given to Accounts Bank by the Borrower or OpCo II pursuant to the terms of
this Agreement and copies of all other communications received by Accounts Bank
from the Borrower or OpCo II.

ARTICLE III

ACCOUNTS; CERTAIN PROCEEDS

Section 3.01 Establishment of the Accounts. (a) Borrower Accounts. On or prior
to the Closing Date, the Borrower shall establish, in the name of the Borrower
and on the books and records of the Accounts Bank’s offices located at 2201
Mangum Road, 2nd Floor/Trusts Department, Houston, TX 77092, the accounts set
forth below:

 

  (i) a special, segregated, Dollar-denominated account entitled “Seneca
Landlord Revenue Account”, Account No. 1472 (the “Borrower Revenue Account”);
and

 

  (ii) a special, segregated, Dollar-denominated account entitled “Seneca
Landlord Capital Improvements Account”, Account No. 1473 (the “Capital
Improvements Account”).

(b) Lessee Revenue Account. On or prior to the Closing Date, OpCo II shall
establish, in the name of OpCo II and on the books and records of the Accounts
Bank’s offices located at 2201 Mangum Road, 2nd Floor/Trusts Department,
Houston, TX 77092, a special, segregated, Dollar-denominated account entitled
“REG Seneca Revenue Account”, Account No. 1471 (the “Lessee Revenue Account”).

Section 3.02 Instructions Regarding Accounts. (a) Amounts shall be deposited
into and withdrawn from the Borrower Accounts and the Lessee Revenue Account in
strict accordance with this Article III.

(b) The Accounts Bank will only be required to transfer funds hereunder on a
“same day” basis if it has received written notice of such proposed transfer,
together with all certificates, notices, directions and other documents required
under this Agreement to be delivered to the Accounts Bank relating thereto, not
later than 2:00 p.m. New York City time on the Business Day of such transfer
and, if such notice

 

   6    Accounts Agreement



--------------------------------------------------------------------------------

or any such related document is received by the Accounts Bank after such time,
such transfer will be undertaken prior to 12:00 noon New York City time on the
next Business Day succeeding the date of receipt by the Accounts Bank of all
such documentation.

(c) If any transfer, withdrawal, deposit, investment or payment of any funds by
the Accounts Bank or any other action to be taken by the Accounts Bank under
this Agreement is to be made or taken on a day other than a Business Day, such
transfer, withdrawal, deposit, investment, payment or other action will be made
or taken on the next succeeding Business Day (or, if required to be made on any
specified date without receipt of instructions from the Borrower (in the case of
the Borrower Accounts), OpCo II (in the case of the Lessee Revenue Account) or
the Collateral Agent, and such specified date is not a Business Day, on the
immediately preceding Business Day).

(d)(i) Any instruction, direction, notice, certificate, request or requisition
given to the Accounts Bank by the Borrower with respect to the transfer,
withdrawal, deposit, investment or payment of any funds under this Agreement or
with respect to any other action to be performed by the Accounts Bank (A) must
be in writing and signed by an Authorized Officer of the Borrower, (B) in
referencing any Borrower Account, must refer to the specific Borrower Account
name and number, (C) must set forth the exact amount to be transferred and
explicit instructions, if necessary, as to the recipient of the funds
(including, without limitation, name, style of receiving account, routing number
and any other information reasonably requested by the Accounts Bank), (D) shall
constitute a representation by the Borrower that all conditions set forth in
this Agreement and in the Credit Agreement for such withdrawal have been
satisfied, whether or not those conditions are explicitly stated to be so
satisfied and (E) shall be copied to the Administrative Agent and the Collateral
Agent.

 

  (ii) Any instruction, direction, notice, certificate, request or requisition
given to the Accounts Bank by OpCo II with respect to the transfer, withdrawal,
deposit, investment or payment of any funds under this Agreement or with respect
to any other action to be performed by the Accounts Bank (A) must be in writing
and signed by an Authorized Officer of OpCo II, (B) in referencing the Lessee
Revenue Account, must refer to the specific Lessee Revenue Account name and
number, (C) must set forth the exact amount to be transferred and explicit
instructions, if necessary, as to the recipient of the funds (including, without
limitation, name, style of receiving account, routing number and any other
information reasonably requested by the Accounts Bank), (D) shall constitute a
representation by OpCo II that all conditions set forth in this Agreement and in
the Lease for such withdrawal have been satisfied, whether or not those
conditions are explicitly stated to be so satisfied and (E) shall be copied to
the Administrative Agent and the Collateral Agent.

 

   7    Accounts Agreement



--------------------------------------------------------------------------------

  (iii) Any instruction, direction, notice, certificate, request or requisition
given to the Accounts Bank by the Collateral Agent or the Administrative Agent
with respect to the transfer, withdrawal, deposit, investment or payment of any
funds under this Agreement (x) in referencing any of the Borrower Accounts, must
refer to the specific Borrower Account name and number and (y) in referencing
the Lessee Revenue Accounts must refer to the specific Lessee Revenue Account
name and number and must set forth the exact amount to be transferred and
explicit instructions, if necessary, as to the recipient of the funds
(including, without limitation, name, style of receiving account, routing number
and any other information reasonably requested by the Accounts Bank).
Notwithstanding anything contained in this Agreement or any other Financing
Document to the contrary, the Accounts Bank may rely and shall be protected in
acting or refraining from acting upon any instruction, direction, notice,
certificate, request or requisition of the Borrower (with respect to any
Borrower Account), OpCo II (with respect to any Lessee Revenue Account), the
Administrative Agent or the Collateral Agent.

(e)(i) No Borrower Account may go into overdraft, and the Borrower shall not
provide the Accounts Bank with any request or direction to the extent that it
would cause any Borrower Account to do so.

 

  (ii) The Lessee Revenue Account may not go into overdraft, and OpCo II shall
not provide the Accounts Bank with any request or direction to the extent that
it would cause the Lessee Revenue Account to do so.

(f)(i) The Borrower shall irrevocably instruct OpCo II to make all payments due
and payable to the Borrower under any Lease Document directly to the Accounts
Bank for deposit in, or to be credited in the manner set forth in this
Article III. The Borrower shall irrevocably instruct each other Person from whom
the Borrower is entitled to receive Cash Flow to make all payments due and
payable to the Borrower from such Person directly to the Accounts Bank for
deposit, and to be credited, in the manner set forth in this Article III.

 

  (ii) OpCo II shall irrevocably instruct each Person from whom OpCo II is
entitled to receive Cash Flow to make all payments due and payable to OpCo II
from such Person directly to the Accounts Bank for deposit, and to be credited,
in the manner set forth in this Article III.

(g) The Accounts Bank shall not be charged with knowledge of any Notice of
Suspension, Default or Event of Default unless the Accounts Bank has received
such Notice of Suspension or other written notice of such Default or Event of
Default from the Administrative Agent, the Collateral Agent or an Authorized
Officer of the Borrower or OpCo II.

(h) The Accounts Bank shall not be charged with the knowledge that any transfer
or withdrawal from any Borrower Account or the Lessee Revenue Account would
result in the occurrence of a Default or Event of Default, unless it has
received written notice thereof from the Administrative Agent, the Collateral
Agent or an Authorized Officer of the Borrower or OpCo II.

 

   8    Accounts Agreement



--------------------------------------------------------------------------------

(i) Notwithstanding anything contained in this Agreement or any other Financing
Document to the contrary, the Accounts Bank shall have no obligation to (i) make
any payment, transfer or withdrawal from any Borrower Account or the Lessee
Revenue Account until it has received written direction to make such payment,
transfer or withdrawal from the Collateral Agent, the Administrative Agent or,
if this Agreement explicitly provides that any such direction may be made by the
Borrower or OpCo II, as applicable, or (ii) determine whether any payment,
transfer or withdrawal from any Borrower Account or the Lessee Revenue Account
made in accordance with any written direction from the Collateral Agent, the
Administrative Agent, the Borrower or OpCo II complies with the terms of this
Agreement, the Credit Agreement or the Lease. The Accounts Bank shall have no
liability for, nor any responsibility or obligation to confirm, the use or
application by the Borrower, OpCo II, Administrative Agent, Collateral Agent or
any other recipient of amounts withdrawn or transferred from any Borrower
Account or the Lessee Revenue Account. The Accounts Bank shall have no liability
for, or obligation or liability to determine, the amount to be transferred or
paid in connection with any request.

Section 3.03 Deposits into and Withdrawals from Borrower Revenue Account;
Deposits into and Withdrawals from Lessee Revenue Account. (a) Borrower Revenue
Account. (i) The Borrower shall, from and after the date hereof, cause the
following amounts to be paid into the Borrower Revenue Account:

 

  (A) all Cash Flow of the Borrower;

 

  (B) all amounts received from OpCo II pursuant to Section 3.03(b)(ii)(C).

 

  (C) all proceeds from the sale or disposition of any assets of the Borrower;
and

 

  (D) any other income received by or on behalf of the Borrower that is required
to be deposited in or credited to the Borrower Revenue Account in accordance
with this Agreement and the Credit Agreement.

 

   9    Accounts Agreement



--------------------------------------------------------------------------------

  (ii) Unless a Notice of Suspension is in effect or a Default or Event of
Default would occur after giving effect to any application of funds contemplated
hereby, the Borrower shall, pursuant to a withdrawal certificate in the form
attached hereto as Exhibit B (the “Withdrawal Certificate”) and in compliance
with the terms of this Agreement and the Credit Agreement, cause funds held in
the Borrower Revenue Account to be withdrawn or transferred to pay the following
amounts on the dates and at the priorities indicated below:

 

  (A) first, once each calendar month, the amount certified by the Borrower in
such Withdrawal Certificate as required to pay Operation and Maintenance
Expenses of the Borrower that are or will become due and payable during the
immediately succeeding calendar month; provided, that the amount of such
transfer of funds is in compliance with the limits set forth in Section 7.02(u)
(Covenants – Negative Covenants – Operation and Maintenance Expenses) of the
Credit Agreement;

 

  (B) second, on any date when due and payable, to the Administrative Agent, for
the account of the Senior Secured Parties, in the amount certified by the
Borrower in such Withdrawal Certificate as necessary to pay Fees, costs and
expenses then due and payable under the Financing Documents;

 

  (C) third, on any date when due and payable, to the Administrative Agent, for
the account of the Senior Secured Parties, in the amount certified by the
Borrower in such Withdrawal Certificate as necessary to pay any interest then
due and payable under the Financing Documents;

 

  (D) fourth, on each Quarterly Payment Date commencing with the Initial
Quarterly Payment Date, to the Administrative Agent, for the account of the
Senior Secured Parties, on a pro rata basis, the amount certified by the
Borrower in such Withdrawal Certificate as the principal amounts due and payable
with respect to the Loans;

 

  (E) fifth, on each Quarterly Payment Date, provided that no Default or Event
of Default has occurred and is continuing, (i) to the Pledgor, in the amount
certified by the Borrower in such Withdrawal Certificate as equal to a
distribution in respect of the Required Equity Contribution during the period
from, in the case of the first such payment, the Closing Date to such Quarterly
Payment Date and, in the case of each subsequent such payment, from the date of
the immediately preceding Quarterly Payment Date to the date of such subsequent
payment, in an amount equal to the product of the Required Equity Contribution
and the lesser of (A) lowest interest rate in effect with respect to the Loans
during each such period and (B) 4.5% and (ii) after giving effect to priority
fifth (i), to the Manager, in the amount certified by the Borrower in such
Withdrawal Certificate as equal to the Special Costs then due and payable;

 

  (F) sixth, on the date set forth in a Supplemental Capital Improvement Budget,
provided that no Default or Event of Default has occurred and is continuing, to
the Capital Improvements Account in an amount equal to the amount of such
Supplemental Capital Improvement Budget as certified by the Borrower in such
Withdrawal Certificate;

 

   10    Accounts Agreement



--------------------------------------------------------------------------------

  (G)

seventh, to the extent set forth in a Withdrawal Certificate that may be
delivered by the Borrower in its sole discretion, to the establishment of a
reserve to be maintained in the Borrower Revenue Account in an amount equal to
(x) prior to the payment in full of the ABL Obligations, up to five million
Dollars ($5,000,000); provided that from and after the ninetieth (90th) day
prior to the stated maturity date of the ABL Obligations such amount shall be
increased to eleven million Dollars ($11,000,000) if (i) no ABL Event of Default
shall have occurred and be continuing and (ii) WestLB shall have not granted a
request to extend such stated maturity date and (y) after the payment in full of
the ABL Obligations, up to eleven million Dollars ($11,000,000); all or any
portion of such reserve as set forth in a Withdrawal Certificate may be
transferred from the Borrower Revenue Account to the Lessee Revenue Account for
disbursement pursuant to Section 3.03(b)(iii);

 

  (H) eighth, on each Quarterly Payment Date, provided that no Default or Event
of Default has occurred and is continuing, a Permitted Tax Distribution to
Lessee Pledgor with respect to income of OpCo II, or to Pledgor with respect to
income of Borrower, in amounts certified by the Borrower in such Withdrawal
Certificate;

 

  (I) ninth, on each Quarterly Payment Date, if within ten (10) Business Days
prior to such Quarterly Payment Date Pledgor shall have delivered a written
notice to the Administrative Agent electing that a payment pursuant to this
priority ninth be made, to the Administrative Agent in the amount certified by
the Borrower in such Withdrawal Certificate, for application as a prepayment of
the Loans in accordance with Section 3.08 (Mandatory Prepayment) of the Credit
Agreement, in an amount equal to (x) prior to the Initial Quarterly Payment
Date, seventy five percent (75%) of the cash remaining in the Borrower Revenue
Account after the transfer required pursuant to priority eighth and (y) from and
after the Initial Quarterly Payment Date, fifty percent (50%) of the cash
remaining in the Borrower Revenue Account after the transfer required pursuant
to priority eighth (in each case, to the extent funds are available at this
priority ninth);

 

  (J)

tenth, on each Semi-Annual Payment Date, to the Administrative Agent in the
amount certified by the Borrower in such Withdrawal Certificate, for application
as a prepayment of the Loans in accordance with Section 3.08 (Mandatory
Prepayment) of the

 

   11    Accounts Agreement



--------------------------------------------------------------------------------

  Credit Agreement, in an amount equal to (x) prior to the Initial Quarterly
Payment Date, seventy five percent (75%) of the cash remaining in the Borrower
Revenue Account after the transfer required pursuant to priority ninth and
(y) from and after the Initial Quarterly Payment Date, fifty percent (50%) of
the cash remaining in the Borrower Revenue Account after the transfer required
pursuant to priority ninth (in each case, to the extent funds are available at
this priority tenth);

 

  (K) eleventh, on each Semi-Annual Payment Date, unless the Pledgor elects a
Quarterly Payment Date, in which event, on such Quarterly Payment Date, provided
that no Default or Event of Default has occurred and is continuing, to the
Pledgor, in the amount certified by the Borrower in such Withdrawal Certificate
as equal to a distribution in respect of the Required Equity Contribution during
the period from, in the case of the first such payment, the Closing Date to the
Semi-Annual Date or Quarterly Payment Date, as elected by Pledgor and, in the
case of each subsequent such payment, from the date of the immediately preceding
Semi-Annual Payment Date or Quarterly Payment Date, as elected by Pledgor, to
the date of such subsequent payment, in an amount equal to the product of the
Required Equity Contribution and the greater of (A) ten and one-half percent
(10.5%) per annum and (B) the excess of 15% over the interest rate utilized in
calculating the amount in priority fifth (i);

 

  (L) twelfth, on each Semi-Annual Payment Date, unless Pledgor elects a
Quarterly Payment Date, in which event, on such Quarterly Payment Date, provided
that no Default or Event of Default has occurred and is continuing, to (x) the
Manager in an amount certified by the Borrower in such Withdrawal Certificate to
be equal to 50% of the cash remaining in the Borrower Revenue Account after the
transfer required pursuant to priority eleventh and (y) the Pledgor in an amount
certified by the Borrower in such Withdrawal Certificate to be equal to the
other 50% of the cash remaining in the Borrower Revenue Account after the
transfer required pursuant to priority eleventh;

(b) Lessee Revenue Account. (i) OpCo II shall, from and after the date hereof,
cause the following amounts to be paid into the Lessee Revenue Account:

 

  (A) all Cash Flow of OpCo II;

 

  (B) all proceeds from the sale or disposition of any assets of OpCo II;

 

   12    Accounts Agreement



--------------------------------------------------------------------------------

  (C) any other income received by or on behalf of OpCo II that is required to
be deposited in or credited to the Lessee Revenue Account in accordance with
this Agreement and the Lease; and

 

  (D) the amounts set forth in Section 3.03(a)(ii)(G).

 

  (ii) Unless a Notice of Suspension is in effect or a Default or Event of
Default would occur after giving effect to any application of funds contemplated
hereby, OpCo II shall, pursuant to a withdrawal certificate in the form attached
hereto as Exhibit C (the “OpCo II Withdrawal Certificate”) and in compliance
with the terms of this Agreement, cause funds held in the Lessee Revenue Account
pursuant to Sections 3.03(b)(i) (A), (B) and (C) to be withdrawn or transferred
to pay the following amounts on the dates and at the priorities indicated below:

 

  (A) first, (x) once each calendar week, to the Lessee Local Account set forth
in such OpCo II Withdrawal Certificate, the amount certified by OpCo II in such
OpCo II Withdrawal Certificate as required (after giving effect to amounts then
standing to the credit of each Lessee Local Account) to pay COGS Expenses that
are or will become due and payable during the immediately succeeding calendar
week; provided, that the amount of such transfer of funds does not exceed the
notional Dollar value of such COGS Expenses calculated in the manner set forth
in the then-current Operating Budget and (y) once each calendar month, to the
Lessee Local Account set forth in such OpCo II Withdrawal Certificate, the
amount certified by OpCo II in such OpCo II Withdrawal Certificate as required
(after giving effect to amounts then standing to the credit of each Lessee Local
Account) to pay OPEX Expenses that are or will become due and payable during the
immediately succeeding calendar month and the first calendar week of the next
calendar month; provided, that the amount of such transfer of funds does not
exceed such OPEX Expenses in the then-current Operating Budget plus the
Permitted Operating Budget Deviation Level;

 

  (B)

second, once each calendar week, to the establishment of a reserve to be
maintained in the Lessee Revenue Account in an amount equal to the notional
Dollar value of COGS Expenses calculated in the manner set forth in the
then-current Operating Budget (i) prior to the commencement of commercial
operation of a third train of the Project, for the immediately succeeding four
(4) week period (the “4 Week Reserve Amount”) as certified by OpCo II in such
OpCo II Withdrawal Certificate and (ii) after the commencement of commercial
operation of a third train of the Project, for the immediately succeeding six
(6) week period (the “6 Week Reserve Amount”) as certified by OpCo II in such
OpCo II Withdrawal

 

   13    Accounts Agreement



--------------------------------------------------------------------------------

  Certificate; all or any portion of such reserve (x) may be transferred from
the Lessee Revenue Account to the Lessee Local Account in the manner set forth
in priority first to the extent funds at priority first are insufficient to pay
the amounts described in priority first as certified by OpCo II in an OpCo II
Withdrawal Certificate and (y) shall be transferred from the Lessee Revenue
Account to the Borrower Revenue Account pursuant to priority third below to the
extent the amount of such reserve exceeds the 4 Week Reserve Amount prior to the
commencement of commercial operation of a third train of the Project or the 6
Week Reserve Amount after the commencement of commercial operation of a third
train of the Project in each case on the date on which such excess occurs as
certified by OpCo II in such OpCo II Withdrawal Certificate; and

 

  (C) third, on each Monthly Payment Date, to the Borrower Revenue Account all
remaining amounts after giving effect to priority second.

 

  (iii) Unless a Notice of Suspension is in effect or a Default or Event of
Default would occur after giving effect to any application of funds contemplated
hereby, OpCo II may, pursuant to an OpCo II Withdrawal Certificate countersigned
by the Borrower (it being understood that such countersignature shall be
provided at the Borrower’s sole discretion) and in compliance with the terms of
this Agreement, cause funds held in the Lessee Revenue Account pursuant to
Section 3.03(b)(i)(D) to be transferred once each calendar week, to the Lessee
Local Account set forth in such OpCo II Withdrawal Certificate, in an amount
certified by OpCo II in such OpCo II Withdrawal Certificate as required (after
giving effect to amounts then standing to the credit of each Lessee Local
Account) to pay COGS Expenses that are or will become due and payable during the
immediately succeeding calendar week; provided, that the amount of such transfer
of funds does not exceed the notional Dollar value of such COGS Expenses
calculated in the manner set forth in the then-current Operating Budget.

 

  (iv) If after giving effect to Section 3.03(b)(ii)(B) and Section 3.03(b)(iii)
funds are not available in the Lessee Revenue Account to pay for Operation and
Maintenance Expenses then currently due and payable and funds are available in
the Borrower Revenue Account, with the prior written consent of the Borrower and
the Administrative Agent the amount necessary to cover such expenses shall be
withdrawn from the Borrower Revenue Account and deposited in the Lessee Local
Account.

 

   14    Accounts Agreement



--------------------------------------------------------------------------------

Section 3.04 Capital Improvements Account. (a) The Borrower shall, from and
after the Closing Date, cause the following amounts to be paid into the Capital
Improvements Account:

 

  (i) all proceeds of the Required Equity Contribution, less the Closing Date
Disbursements;

 

  (ii) all proceeds of any Performance Bond;

 

  (iii) all damages payable under any Construction Contract;

 

  (iv) any amount payable from the Borrower Revenue Account pursuant to
Section 3.03(a)(ii)(F);

(b) Unless a Notice of Suspension is in effect or a Default or Event of Default
would occur after giving effect to any application of funds contemplated hereby,
the Borrower may direct the transfer or withdrawal of funds standing to the
credit of the Capital Improvements Account to pay Designated Capital Improvement
Costs or costs set forth in a Supplemental Capital Improvement Budget then due
and owing strictly in accordance with the Capital Improvements Budget or such
Supplemental Capital Improvement Budget by delivering a withdrawal certificate
in the form attached hereto as Exhibit D (the “Capital Improvements Withdrawal
Certificate”) to the Accounts Bank (with a copy to the Administrative Agent and
the Independent Engineer) which shall comply with the requirements of
Section 7.01(g) (Covenants – Affirmative Covenants – Use of Proceeds and Cash
Flow) of the Credit Agreement. All payments from the Capital Improvements
Account shall be made by the Accounts Bank pursuant to instructions set forth in
the relevant Capital Improvements Withdrawal Certificate directly to the payee.
If the Borrower fails to deliver such a Capital Improvements Withdrawal
Certificate, the Administrative Agent is hereby authorized to direct, in
writing, the Accounts Bank to transfer or withdraw the amounts necessary to pay
Designated Capital Improvement Costs that are, from time to time, due and
payable.

(c) All amounts deposited in the Capital Improvements Account pursuant to
Sections 3.04(a)(i), (ii) or (iii) remaining in the Capital Improvements Account
after Final Completion has been achieved will be deposited in the Borrower
Revenue Account.

Section 3.05 Representations, Warranties and Covenants of Accounts Bank. The
Accounts Bank hereby represents and warrants, covenants and agrees with the
Administrative Agent, the Collateral Agent, the Borrower and OpCo II (and the
other parties hereto agree, to the extent set forth below) as follows:

(a) it will act as depositary agent, as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC) with respect to each of the Borrower
Accounts and the Lessee Revenue Account that is a “securities account” (within
the meaning of Section 8-501 of the UCC) and the Financial Assets credited to
such Borrower Accounts and the Lessee Revenue Account, and as “bank” (within the
meaning of 9-102(a)(8) of the UCC) with respect to each of the Borrower Accounts
and the Lessee Revenue Account as described in Section 3.07 (Accounts as Deposit
Account) and credit balances not constituting Financial Assets credited thereto
and to accept all cash, payments, other amounts and Cash Equivalents to be
delivered to or

 

   15    Accounts Agreement



--------------------------------------------------------------------------------

held by the Accounts Bank pursuant to the terms of this Agreement. The Borrower,
OpCo II, the Agents and the Accounts Bank agree that, for purposes of Articles 8
and 9 of the UCC, notwithstanding anything to the contrary contained in any
other agreement relating to the establishment and operation of the Borrower
Accounts and the Lessee Revenue Account, the jurisdiction of the Accounts Bank
(in its capacity as the securities intermediary and bank) is the State of New
York;

(b) the Accounts Bank hereby agrees and confirms that it has established and
maintains the Borrower Accounts and the Lessee Revenue Account as set forth and
defined in this Agreement. The Accounts Bank agrees that (i) each such Account
established by the Accounts Bank is and will be maintained as a “securities
account” (within the meaning of Section 8-501 of the UCC); (ii) the Borrower is
the “entitlement holder” (within the meaning of Section 8-102(a)(7) of the UCC)
in respect of the “financial assets” (within the meaning of Section 8-102(a)(9)
of the UCC, the “Financial Assets”) credited to the Borrower Accounts and
OpCo II is the “entitlement holder” in respect of the Financial Assets credited
to the Lessee Revenue Account, in each case that are “securities accounts”;
(iii) all Financial Assets in registered form or payable to or to the order of
and credited to any such Borrower Account or the Lessee Revenue Account, as
applicable, shall be registered in the name of, payable to or to the order of,
or specially endorsed to, the Accounts Bank or in blank, or credited to another
securities account maintained in the name of the Accounts Bank; and (iv) in no
case will any Financial Asset credited to any such Borrower Account or the
Lessee Revenue Account be registered in the name of, payable to or to the order
of, or endorsed to, the Borrower or OpCo II, as applicable, except to the extent
the foregoing have been subsequently endorsed by such Person to the Accounts
Bank or in blank. Each item of property (including a security, security
entitlement, investment property, instrument or obligation, share,
participation, interest or other property whatsoever) credited to any Borrower
Account or the Lessee Revenue Account shall to the fullest extent permitted by
law be treated as a Financial Asset. Until the Discharge Date, this Agreement is
intended to provide the Collateral Agent with “control” (within the meaning of
Section 8-106(d)(2) or Section 9-104(a) (as applicable) of the UCC) of each
Borrower Account or the Lessee Revenue Account and the Borrower’s or OpCo II’s,
as applicable, “security entitlements” (within the meaning of
Section 8-102(a)(17) of the UCC) with respect to the Financial Assets credited
to the Borrower Accounts or the Lessee Revenue Account as applicable. Each of
the Borrower (with respect to the Borrower Accounts) and OpCo II (with respect
to the Lessee Revenue Account) hereby irrevocably directs, and the Accounts Bank
(in its capacity as securities intermediary) hereby agrees, that the Accounts
Bank will comply with all instructions and orders (including entitlement orders
within the meaning of Section 8-102(a)(8) of the UCC) regarding each such
account and any Financial Asset therein originated by the Collateral Agent
without the further consent of the Borrower or OpCo II, as applicable, or any
other Person. In the case of a conflict between any instruction or order
originated by the Collateral Agent and any instruction or order originated by
the Borrower or OpCo II, as applicable, or any other Person other than a court
of competent jurisdiction, the instruction or order originated by the Collateral
Agent shall prevail. The Accounts Bank shall not change the name or account
number of any Borrower Account or the Lessee Revenue Account without the prior
written consent of the Collateral Agent and at least five (5) Business Days’
prior notice to the Borrower or OpCo II, as applicable, and shall not change the
entitlement holder;

 

   16    Accounts Agreement



--------------------------------------------------------------------------------

(c) it shall promptly perform all duties imposed upon a securities intermediary
and a bank under the UCC and this Agreement. In this regard, (i) if the Accounts
Bank has knowledge that an issuer of any Financial Asset is required to make a
payment or distribution in respect of such Financial Asset, the Accounts Bank
shall have fulfilled its duty under applicable Law to take action to obtain such
payment or distribution if (A) it credits such payment or distribution to the
Borrower Accounts or the Lessee Revenue Account, as applicable, in accordance
with this Agreement if such payment or distribution is made or (B) it notifies
the Borrower or OpCo II, as applicable, the Collateral Agent and the
Administrative Agent that such payment or distribution has not been made, and
(ii) if the Accounts Bank is required by applicable Law or this Agreement to
credit to any Borrower Account or the Lessee Revenue Account, any Financial
Asset purported to be transferred or credited to the Accounts Bank pursuant to
applicable Law, the Accounts Bank shall have fulfilled its duty to so credit any
such Account if it credits as a security entitlement to the applicable party
whatever rights the Accounts Bank purportedly has, in its capacity as Accounts
Bank, in the Financial Asset transferred or credited to the Accounts Bank, in
its capacity as Accounts Bank, and the Accounts Bank shall have no duty to
ensure that applicable Law has been complied with in respect of the transfer of
the Financial Asset or to create a security interest in or Lien on any Financial
Asset purported to be transferred or credited to the Accounts Bank and
subsequently credited to any Borrower Account or the Lessee Revenue Account, as
applicable;

(d) all Financial Assets acquired by or delivered to the Accounts Bank shall be
held by the Accounts Bank and credited by book entry to the relevant Borrower
Account or the Lessee Revenue Account, as applicable, or otherwise accepted by
the Accounts Bank for credit to the relevant Borrower Account or the Lessee
Revenue Account, as applicable;

(e) each item of property (including any cash, security, general intangible,
document, instrument or obligation, share, participation, interest or other
property whatsoever) deposited in or credited to any Borrower Account or the
Lessee Revenue Account, as applicable, shall be treated as a Financial Asset for
the purposes of Section 8-102(a)(9)(iii) of the UCC. Notwithstanding any
provision herein contained to the contrary, any property contained in the
Borrower Accounts or the Lessee Revenue Account, as applicable, that is not
deemed to be a Financial Asset under applicable Law, to the extent permitted by
applicable Law, will be deemed to be deposited in a deposit account and subject
to Section 3.07 (Accounts as Deposit Account);

(f) The Collateral Agent shall have control of the security entitlements carried
in the Borrower Accounts and the Lessee Revenue Account and of the Financial
Assets carried in the Borrower Accounts and the Lessee Revenue Account, as
applicable, and each of the Borrower and OpCo II, as applicable hereby disclaims
any entitlement to claim control of such security entitlements;

 

   17    Accounts Agreement



--------------------------------------------------------------------------------

(g) all property delivered to the Accounts Bank pursuant to this Agreement will
be promptly deposited in or credited to a Borrower Account or the Lessee Revenue
Account, as applicable, by an appropriate entry in its record in accordance with
this Agreement;

(h) if any Person (other than the Collateral Agent, on behalf and for the
benefit of the Senior Secured Parties) asserts any lien, encumbrance or adverse
claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against any Borrower Account or the Lessee Revenue
Account, as applicable, or in any Financial Asset or other property deposited
therein or credited thereto of which the Accounts Bank has actual knowledge, the
Accounts Bank may comply with such order, without authorization from the
Borrower or OpCo II, as applicable, or the Collateral Agent; provided, that the
Accounts Bank reasonably believes that as a matter of law it is obligated to
comply with such order and promptly notifies the Collateral Agent, the
Administrative Agent, the Borrower and, with respect to the Lessee Revenue
Account, OpCo II in writing thereof; and

(i) the Accounts Bank has not entered into and will not enter into any agreement
with respect to the Borrower Accounts or the Lessee Revenue Account or any
Financial Assets or other property deposited in or credited to any of them other
than this Agreement. The Accounts Bank has not entered into and will not enter
into any agreement with the Borrower, OpCo II or any other Person purporting to
limit or condition the obligation of the Accounts Bank to comply with
entitlement orders or any other order originated by the Collateral Agent in
accordance with Section 3.06(b) (Accounts) or Sections 3.07(b) or (c) (Accounts
as Deposit Account).

Section 3.06 Accounts. (a) The Accounts Property will not constitute repayment
of the Obligations until so applied as payments in accordance with the terms of
this Agreement and the other Financing Documents.

(b) The Accounts Bank shall not have title to the funds on deposit in the
Borrower Accounts or the Lessee Revenue Account and shall credit the Borrower
Accounts or the Lessee Revenue Account with all receipts of interest, dividends
and other income received on the property held in any such Accounts. The
Accounts Bank shall administer and manage the Borrower Accounts and the Lessee
Revenue Account in strict compliance with its duties pursuant to this Agreement,
and shall be subject to and comply with all of the obligations that the Accounts
Bank owes to the Borrower, OpCo II and the Collateral Agent, on behalf of the
Senior Secured Parties, with respect to the Borrower Accounts and the Lessee
Account, including all subordination obligations set forth in Section 3.9
(Subordination) with respect to the Accounts Bank’s right of set-off or
recoupment or right to obtain a Lien, pursuant to the terms of this Agreement.
The Accounts Bank hereby agrees to comply with (i) any and all instructions
originated by the Collateral Agent directing the disbursement, deposit and/or
transfer of any funds and all other property held in the Borrower Accounts and

 

   18    Accounts Agreement



--------------------------------------------------------------------------------

the Lessee Revenue Account without any further consent of the Borrower, OpCo II
or any other Person and (ii) any and all instructions originated by the Borrower
or OpCo II, as applicable, directing the disbursement, deposit and/or transfer
of any funds and all other property held in the Borrower Accounts and the Lessee
Revenue Account in accordance with this Agreement without any further consent of
the Collateral Agent, the Administrative Agent or any other Person, except to
the extent such consent is required pursuant to this Agreement.

Section 3.07 Accounts as Deposit Account. (a) To the extent that the Borrower
Accounts or the Lessee Revenue Account are not considered securities accounts,
such Accounts shall be deemed to be deposit accounts in respect of any property
deposited in or credited to the Borrower Accounts or the Lessee Revenue Account,
as applicable, that is not deemed to be a Financial Asset under applicable Law.
Such deposit accounts and such property shall be maintained with the Accounts
Bank acting not as a securities intermediary, but as a bank.

(b) The Borrower shall be deemed the customer of the Accounts Bank for purposes
of the Borrower Accounts and OpCo II shall be deemed the customer of the
Accounts Bank for purposes of the Lessee Revenue Account and, as such, shall be
entitled to all of the rights that customers of banks have under applicable Law
with respect to deposit accounts, including the right to withdraw funds from, or
close, the Borrower Accounts or the Lessee Revenue Account, as applicable, in
each such case subject to, and in accordance with, the terms of this Agreement,
the Credit Agreement and the Lease.

(c) The parties hereto agree that, to the extent that the Borrower Accounts are
not or the Lessee Revenue Account is not considered “securities accounts”
(within the meaning of Section 8-501(a) of the UCC), the Borrower Accounts or
the Lessee Revenue Account, as applicable, shall be deemed to be “deposit
accounts” (as defined in Section 9-102(a)(29) of the UCC) to the extent a
security interest can be granted and perfected under the UCC in the Borrower
Accounts or the Lessee Revenue Account, as applicable, as deposit accounts,
which the Borrower or OpCo II, as applicable, shall maintain with the Accounts
Bank acting not as a securities intermediary but as a “bank” (within the meaning
of Section 9-102(a)(8) of the UCC). The Accounts Bank shall not have title to
the funds on deposit in the Borrower Accounts or the Lessee Revenue Account, as
applicable, and shall credit the Borrower Accounts or the Lessee Revenue
Account, as applicable, with all receipts of interest, dividends and other
income received on the property held therein. The Accounts Bank shall administer
and manage the Borrower Accounts and the Lessee Revenue Account in strict
compliance with all the terms applicable to the Borrower Accounts or the Lessee
Revenue Account, as applicable, pursuant to this Agreement, and shall be subject
to and comply with all the obligations that the Accounts Bank owes to the
Collateral Agent with respect to the Borrower Accounts or the Lessee Revenue
Account, as applicable, including all subordination obligations, pursuant to the
terms of this Agreement. The Accounts Bank hereby agrees to comply with any and
all instructions originated by (i) the Collateral Agent directing disposition of
funds and all other property in the Borrower Accounts or the Lessee Revenue
Account, as applicable, without any further consent of the Borrower, OpCo II or
any other Person and (ii) the

 

   19    Accounts Agreement



--------------------------------------------------------------------------------

Borrower directing the disbursement, deposit and/or transfer of any funds and
all other property held in the Borrower Accounts in accordance with this
Agreement, without any further consent of the Collateral Agent, the
Administrative Agent or any other Person, except to the extent such consent is
required pursuant to this Agreement and (iii) OpCo II directing the
disbursement, deposit and/or transfer of any funds and all other property held
in the Lessee Revenue Account in accordance with this Agreement without any
further consent of the Collateral Agent, the Administrative Agent or any other
Person, except to the extent such consent is required pursuant to this
Agreement.

Section 3.08 Duties of Accounts Bank. (a) The Accounts Bank will also have those
duties and responsibilities expressly set forth in this Agreement, and no
additional duties, responsibilities, obligations or liabilities shall be
inferred from the provisions of this Agreement or imposed on the Accounts Bank.
The Accounts Bank will act at the written direction of the Collateral Agent, the
Administrative Agent and, as expressly provided in this Agreement, the Borrower
or OpCo II, but will not be required to take any action that is contrary to this
Agreement or applicable Law or that, in its reasonable judgment, would involve
it in expense or liability, unless it has been furnished with adequate indemnity
against such expense or liability. The Accounts Bank will have no responsibility
to ensure the performance by any other party of its duties and obligations
hereunder. The Accounts Bank will use the same care with respect to the
safekeeping and handling of property held in the Borrower Accounts and the
Lessee Revenue Account as the Accounts Bank uses in respect of property held for
its own sole benefit.

(b) In performing its functions and duties under this Agreement, the Accounts
Bank will act solely as the depository agent and as securities intermediary or
as a bank, as the case may be, with respect to the Borrower Accounts and the
Lessee Revenue Account. None of the Senior Secured Parties, the Borrower or
OpCo II will have any rights against the Accounts Bank hereunder, other than for
the Accounts Bank’s gross negligence or willful misconduct. Except as otherwise
expressly provided in this Agreement, the Borrower or OpCo II will not have any
right to direct the Accounts Bank to distribute or allocate any funds,
instruments, securities, Financial Assets or other assets in the Borrower
Accounts or the Lessee Revenue Account, as applicable, or to withdraw or
transfer any funds, instruments, securities, Financial Assets or other assets
from the Borrower Accounts or the Lessee Revenue Account, as applicable. Except
as otherwise expressly provided in this Agreement, the Collateral Agent will
have the sole right to issue directions and instructions to the Accounts Bank,
acting as securities intermediary or bank, as the case may be, in accordance
with this Agreement, and to issue entitlement orders with respect to the
Borrower Accounts or the Lessee Revenue Account, as applicable. It is expressly
understood and agreed that any investment made with funds held in the Borrower
Accounts or the Lessee Revenue Account may be made only in accordance with the
express provisions of Section 3.11 (Interest and Investments). The Accounts Bank
shall not in any way whatsoever be liable for any loss or depreciation in the
value of the investments made pursuant to the terms of this Agreement.

Section 3.09 Subordination. (a) The Accounts Bank hereby acknowledges the
security interest granted hereby to the Collateral Agent, on behalf and for the
benefit of the Senior Secured Parties. If the Accounts Bank has or subsequently
obtains by agreement, operation of

 

   20    Accounts Agreement



--------------------------------------------------------------------------------

applicable Law or otherwise a right of recoupment or set-off or any Lien in any
of the Borrower Accounts or the Lessee Revenue Account or any Financial Asset or
other property deposited therein or credited thereto or any security entitlement
related thereto, the Accounts Bank hereby agrees that such right of recoupment
or set-off and/or any such Lien shall be subordinate to the security interest of
the Collateral Agent, on behalf of and for the benefit of the Senior Secured
Parties. The Accounts Bank agrees that it shall not assert or enforce any such
right of recoupment or set-off and/or any Lien until the Discharge Date.
Notwithstanding the foregoing terms of this Section 3.09(a), the Accounts Bank
may exercise set-off against any Accounts Property with respect to any amount
payable to the Accounts Bank pursuant to the Fee Letter dated as of the date
hereof among the Accounts Bank, the Borrower and OpCo II or Section 5.04.

(b) The Financial Assets and other items deposited in or credited to the
Borrower Accounts or the Lessee Revenue Account and the Accounts Property will
not be subject to deduction, set-off, banker’s lien or any other right in favor
of any Person other than the Collateral Agent, on behalf and for the benefit of
the Senior Secured Parties.

Section 3.10 Agreement to Hold In Trust. All payments received directly by the
Borrower or OpCo II that are required to be deposited into the Borrower Accounts
or Lessee Revenue Account in accordance with the terms of this Agreement, the
Credit Agreement or the Lease shall be held by the Borrower or OpCo II, as
applicable, in trust for the Collateral Agent, on behalf and for the benefit of
the Senior Secured Parties, shall be segregated from other funds of the Borrower
or OpCo II, as applicable, and shall, forthwith upon receipt by the Borrower or
OpCo II, as applicable, be turned over to the Collateral Agent or its designee
in the same form as received by the Borrower or OpCo II, as applicable (duly
endorsed by the Borrower to the Collateral Agent or by OpCo II to the Borrower
and by the Borrower to the Collateral Agent, if requested) for deposit and
disbursement in accordance with this Agreement.

Section 3.11 Interest and Investments. (a) Borrower Accounts (i) Each amount
deposited in or credited to any Borrower Accounts from time to time shall, from
the time it is so deposited or credited until the time it is withdrawn from such
Account (whether for the purpose of making an investment in Cash Equivalents or
otherwise applied in accordance with the terms of this Agreement), earn interest
at such rates as may be agreed from time to time by the Borrower and the
Accounts Bank.

 

  (ii) Prior to the receipt by the Borrower of a Notice of Suspension, any
amounts in the Borrower Accounts shall be invested, at the risk and expense of
the Borrower, solely in such Cash Equivalents as the Borrower may direct in
writing. The Borrower shall select Cash Equivalents having such maturities as
shall cause the Borrower Accounts to have a cash balance as of any day
sufficient to cover the transfers to be made from the Borrower Accounts on such
day in accordance with this Agreement, the other Financing Documents and the
Project Documents. Upon delivery by the Collateral Agent to the Borrower of a
Notice of Suspension and until written revocation of such Notice of Suspension
is delivered to the Borrower by the Collateral Agent, any amounts in the
Borrower Accounts shall be invested from time to time, solely in such Cash
Equivalents as the Collateral Agent may direct.

 

   21    Accounts Agreement



--------------------------------------------------------------------------------

  (iii) If the cash balance in any Borrower Account is as of any day
insufficient to cover the transfers to be made from such Borrower Account on
such day, the Collateral Agent may direct the Borrower to sell or liquidate the
Cash Equivalents standing to the credit of the Borrower Revenue Account (without
regard to maturity date) in such manner as the Collateral Agent may deem
necessary in order to obtain cash at least sufficient to make such transfers and
to pay any expenses and charges incurred in connection with effecting any such
sale or liquidation, which expenses and charges the Borrower shall be authorized
to pay with cash on deposit in such Borrower Account. Neither the Accounts Bank
nor any Senior Secured Party shall be liable to any Person for any loss suffered
because of any such sale or liquidation.

 

  (iv) All interest and other investment income earned from Cash Equivalents
made from amounts in the Borrower Accounts shall remain in the Borrower Accounts
until transferred from the Borrower Revenue Account in accordance with the terms
of this Article III.

 

  (v) It is acknowledged by the parties hereto that all investment income earned
on amounts on deposit in or credited to the Borrower Accounts for all Tax
purposes shall be attributed to and be income of the Borrower. The Borrower
shall be responsible for determining any requirements for paying Taxes or
reporting or withholding any payments for Tax purposes hereunder. The Borrower
shall prepare and file all Tax information required with respect to the Borrower
Revenue Account. The Borrower agrees to indemnify and hold each Senior Secured
Party harmless against all liability for Tax withholding and/or reporting for
any investment income earned on the Borrower Revenue Account and payments in
respect thereof. Such indemnities shall survive the termination or discharge of
this Agreement. No Senior Secured Party shall have any obligation with respect
to the making of or the reporting of any payments for Tax purposes.

(b) Lessee Revenue Account (i) Each amount deposited in or credited to the
Lessee Revenue Account from time to time shall, from the time it is so deposited
or credited until the time it is withdrawn from the Lessee Revenue Account
(whether for the purpose of making an investment in Cash Equivalents or
otherwise applied in accordance with the terms of this Agreement), earn interest
at such rates as may be agreed from time to time by OpCo II and the Accounts
Bank.

 

  (ii)

Prior to the receipt by OpCo II of a Notice of Suspension, any amounts in the
Lessee Revenue Account shall be invested, at the risk and expense of the OpCo
II, solely in such Cash Equivalents as OpCo II may direct in writing. OpCo II
shall select Cash Equivalents having such maturities as

 

   22    Accounts Agreement



--------------------------------------------------------------------------------

  shall cause the Lessee Revenue Account to have a cash balance as of any day
sufficient to cover the transfers to be made from the Lessee Revenue Account on
such day in accordance with this Agreement, the other Financing Documents and
the Project Documents. Upon delivery by the Collateral Agent to OpCo II of a
Notice of Suspension and until written revocation of such Notice of Suspension
is delivered to OpCo II by the Collateral Agent, any amounts in the Lessee
Revenue Account shall be invested from time to time, solely in such Cash
Equivalents as the Collateral Agent may direct.

 

  (iii) If the cash balance in the Lessee Revenue Account is as of any day
insufficient to cover the transfers to be made from the Lessee Revenue Account
on such day, the Collateral Agent may direct OpCo II to sell or liquidate the
Cash Equivalents standing to the credit of the Lessee Revenue Account (without
regard to maturity date) in such manner as the Collateral Agent may deem
necessary in order to obtain cash at least sufficient to make such transfers and
to pay any expenses and charges incurred in connection with effecting any such
sale or liquidation, which expenses and charges OpCo II shall be authorized to
pay with cash on deposit in the Lessee Revenue Account. Neither the Accounts
Bank nor any Senior Secured Party shall be liable to any Person for any loss
suffered because of any such sale or liquidation.

 

  (iv) All interest and other investment income earned from Cash Equivalents
made from amounts in the Lessee Revenue Account shall remain in the Lessee
Revenue Account until transferred from the Lessee Revenue Account in accordance
with the terms of this Article III.

 

  (v) It is acknowledged by the parties hereto that all investment income earned
on amounts on deposit in or credited to the Lessee Revenue Account for all Tax
purposes shall be attributed to and be income of OpCo II. OpCo II shall be
responsible for determining any requirements for paying Taxes or reporting or
withholding any payments for Tax purposes hereunder. OpCo II shall prepare and
file all Tax information required with respect to the Lessee Revenue Account.
OpCo II agrees to indemnify and hold each Senior Secured Party harmless against
all liability for Tax withholding and/or reporting for any investment income
earned on the Lessee Revenue Account and payments in respect thereof. Such
indemnities shall survive the termination or discharge of this Agreement. No
Senior Secured Party shall have any obligation with respect to the making of or
the reporting of any payments for Tax purposes.

Section 3.12 Notices of Suspension of Accounts. (a) The Collateral Agent may,
but shall not be required to, suspend the right of the Borrower or OpCo II, as
applicable, to withdraw or otherwise deal with any funds deposited in or
credited to the Borrower Accounts, or the Lessee Revenue Account at any time
during the occurrence and continuance of an Event of Default by delivering a
notice to the Borrower or OpCo II, as the case may be (with a copy to the
Administrative Agent) (a “Notice of Suspension”).

 

   23    Accounts Agreement



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision of the Financing Documents, after the
issuance by the Collateral Agent of a Notice of Suspension in accordance with
Section 3.06(a) (Accounts) and until such time as the Collateral Agent advises
the Borrower and OpCo II (with a copy to the Administrative Agent) that it has
withdrawn such Notice of Suspension, (which it shall promptly do if such Event
of Default is no longer continuing or has been waived) no amount may be
withdrawn by the Borrower from any Borrower Account or OpCo II from the Lessee
Revenue Account, including for investment in Cash Equivalents, without the
express prior written consent of the Collateral Agent.

(c) Notwithstanding any other provision of the Financing Documents, without the
express prior written consent of the Required Lenders, no amount may be
withdrawn from any Borrower Account or the Lessee Revenue Account if a Default
or Event of Default would occur as a result of such withdrawal.

(d) On the date of each withdrawal by the Borrower from the Borrower Accounts,
the Borrower shall be deemed to represent and warrant that (i) no Notice of
Suspension is in effect, and (ii) no Default or Event of Default would occur as
a result of such withdrawal, unless the Required Lenders have previously
consented in writing to such withdrawal, notwithstanding that a Notice of
Suspension is in effect or that a Default or Event of Default would occur as a
result of such withdrawal.

(e) On the date of each withdrawal by OpCo II from the Lessee Revenue Account,
the Borrower shall be deemed to represent and warrant that (i) no Notice of
Suspension is in effect, and (ii) that no Default or Event of Default would
occur as a result of such withdrawal, unless the Required Lenders have
previously consented in writing to such withdrawal, notwithstanding that a
Notice of Suspension is in effect or that a Default or Event of Default would
occur as a result of such withdrawal.

ARTICLE IV REPRESENTATIONS AND WARRANTIES

OpCo II hereby represents and warrants to the Accounts Bank, the Administrative
Agent and the Collateral Agent, on the date hereof and on the Closing Date:

Section 4.01 Organization; Power; Compliance with Law. OpCo II (a) is duly
formed, validly existing and in good standing under the laws of its jurisdiction
of organization, (b) is duly qualified to do business as is now being conducted
and as is proposed to be conducted and is in good standing in each jurisdiction
where the nature of its business requires such qualification (including
Illinois), (c) has all requisite power and authority to enter into and perform
its obligations under this Agreement and to conduct its business as currently
conducted by it and (d) is in compliance in all material respects with all Laws
applicable to it, except to the extent that any non compliance with clause (b)
of this Section 4.01 in any jurisdiction (other than Illinois) could not
reasonably be expected to result in a Material Adverse Effect.

 

   24    Accounts Agreement



--------------------------------------------------------------------------------

Section 4.02 Due Authorization; Non-Contravention. The execution, delivery and
performance by OpCo II of this Agreement are within OpCo II’s powers, have been
duly authorized by all necessary action, and do not:

(a) contravene OpCo II’s Organic Documents;

(b) contravene in any material respect any Law binding on or affecting OpCo II;

(c) contravene any Contractual Obligation binding on or affecting OpCo II;

(d) require any consent or approval under OpCo II’s Organic Documents or under
any Contractual Obligation binding on or affecting OpCo II that has not been
obtained; or

(e) result in, or require the creation or imposition of, any Lien on any of OpCo
II’s properties or Equity Interests other than Permitted Liens.

Section 4.03 Validity. This Agreement has been duly authorized, validly executed
and delivered, and constitutes the legal, valid and binding obligations of OpCo
II enforceable against it in accordance with its terms, except as the
enforceability hereof may be limited by (a) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and (b) general equitable principles (whether considered in a
proceeding in equity or at law).

The Borrower hereby represents and warrants to the Accounts Bank, the
Administrative Agent and the Collateral Agent, on the date hereof and on the
Closing Date:

Section 4.04 Organization; Power; Compliance with Law. The Borrower (a) is duly
formed, validly existing and in good standing under the laws of its jurisdiction
of organization, (b) is duly qualified to do business as is now being conducted
and as is proposed to be conducted and is in good standing in each jurisdiction
where the nature of its business requires such qualification (including
Illinois), (c) has all requisite power and authority to enter into and perform
its obligations under this Agreement and to conduct its business as currently
conducted by it and (d) is in compliance in all material respects with all Laws
applicable to it, except to the extent that any non compliance with clause (b)
of this Section 4.04 in any jurisdiction (other than Illinois) could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.05 Due Authorization; Non-Contravention. The execution, delivery and
performance by the Borrower of this Agreement are within the Borrower’s powers,
have been duly authorized by all necessary action, and do not:

(a) contravene the Borrower’s Organic Documents;

(b) contravene in any material respect any Law binding on or affecting the
Borrower;

 

   25    Accounts Agreement



--------------------------------------------------------------------------------

(c) contravene any Contractual Obligation binding on or affecting the Borrower;

(d) require any consent or approval under the Borrower’s Organic Documents or
under any Contractual Obligation binding on or affecting the Borrower that has
not been obtained; or

(e) result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties or Equity Interests other than Permitted Liens.

Section 4.06 Validity. This Agreement has been duly authorized, validly executed
and delivered, and constitutes the legal, valid and binding obligations of the
Borrower enforceable against it in accordance with its terms, except as the
enforceability hereof may be limited by (a) bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and (b) general equitable principles (whether considered in a
proceeding in equity or at law).

ARTICLE V

MISCELLANEOUS PROVISIONS

Section 5.01 Amendments. No amendment of this Agreement shall be effective
unless in writing signed by the parties hereto.

Section 5.02 Applicable Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, UNITED STATES OF AMERICA, WITHOUT REFERENCE TO CONFLICTS
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

(b) SUBMISSION TO JURISDICTION. EACH OF THE BORROWER AND OPCO II IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE BORROWER AND OPCO II
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE BORROWER AND OPCO II AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE

 

   26    Accounts Agreement



--------------------------------------------------------------------------------

ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER FINANCING DOCUMENT
SHALL AFFECT ANY RIGHT THAT ANY SENIOR SECURED PARTY MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT AGAINST ANY PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. VENUE FOR ANY ACTION BROUGHT UNDER THIS AGREEMENT EXCLUSIVELY
RELATED TO A CLAIM AGAINST THE ACCOUNTS BANK IS PROPER IN HARRIS COUNTY, TEXAS.

(c) WAIVER OF VENUE. EACH OF THE BORROWER AND OPCO II HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT IN ANY COURT REFERRED TO IN SECTION 5.02(b). EACH OF THE
BORROWER AND OPCO II HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.02.

Section 5.03 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Agent.

Section 5.04 Costs and Expenses. The Borrower and OpCo II shall pay (a) all
reasonable and documented out-of-pocket expenses incurred by the Accounts Bank
(including all reasonable fees, costs and expenses of counsel for the Accounts
Bank), in connection with the preparation,

 

   27    Accounts Agreement



--------------------------------------------------------------------------------

negotiation, execution and delivery of this Agreement; (b) all reasonable
out-of-pocket expenses incurred by the Accounts Bank (including all reasonable
fees, costs and expenses of counsel for the Accounts Bank), in connection with
any amendments, modifications or waivers of the provisions of this Agreement;
(c) all reasonable out-of-pocket expenses incurred by the Accounts Bank
(including all reasonable fees, costs and expenses of counsel for the Accounts
Bank), in connection with the administration of this Agreement; and (d) all
out-of-pocket expenses incurred by the Accounts Bank.1

Section 5.05 Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

Section 5.06 Indemnification by the Borrower and OpCo II. (a) Each of the
Borrower and OpCo II hereby agrees to indemnify the Accounts Bank (and any sub
agent thereof) and each Related Party of the Accounts Bank (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
all reasonable fees, costs and expenses of counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or OpCo II arising out of, in connection with, or as a result of:

 

  (i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby;

 

  (ii) any Loan or the use or proposed use of the proceeds therefrom;

 

  (iii) any actual or alleged presence, release or threatened release of
Materials of Environmental Concern on or from the Project or any property owned,
leased or operated by the Borrower or OpCo II, or any liability pursuant to an
Environmental Law related in any way to the Project, the Site or the Borrower or
OpCo II;

 

  (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or OpCo II or any of
the Borrower’s or OpCo II’s members, managers, or creditors, and regardless of
whether any Indemnitee is a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Financing
Documents is consummated, in all cases, whether or not caused by or arising, in
whole or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; and/or

 

  (v) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower or OpCo II,
alleged to have been incurred in connection with such transactions, other than
any broker’s or finder’s fees payable to Persons engaged by the Lenders or the
Agents without the Knowledge of the Borrower or OpCo II;

 

 

1

Sterling to provide fee letter.

 

   28    Accounts Agreement



--------------------------------------------------------------------------------

provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and Non-Appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(b) To the extent that the Borrower or OpCo II for any reason fails to
indefeasibly pay any amount required under Section 5.06(a) to be paid by it to
an Indemnitee, the Collateral Agent agrees to pay such amount to such
Indemnitee.

(c) Amounts due under this Section 5.06 shall be payable not later than ten
(10) Business Days after demand therefor.

Section 5.07 No Waiver; Cumulative Remedies. No failure by the Accounts Bank or
any Agent to exercise, and no delay by the Accounts Bank or any Agent in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Section 5.08 Notices and Other Communications. (a) Except in the case of notices
and other communications expressly permitted to be given by telephone, all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

the Agents   

WestLB AG, New York Branch

1211 Avenue of the Americas

New York, NY 10036

Attn: Andrea Bailey

Telephone: (212) 597-1158

Facsimile: (212) 302-7946

 

   29    Accounts Agreement



--------------------------------------------------------------------------------

the Accounts Bank:   

Sterling Bank

2201 Mangum Road

2nd Floor/Trusts Department

Houston, TX 77092

ATTN: Edith Cannon

Facsimile: 713.507.7715

 

with copies to:

 

Sterling Bank

5757 Memorial Drive

Houston, TX 77007

ATTN:      Janet Groue, Associate

General Counsel

Telephone: (713) 507-7960

Facsimile: (713) 507-2900

OpCo II:   

REG Seneca, LLC

c/o Renewable Energy Group, Inc.

416 S. Bell Ave., P.O. Box 888

Ames, Iowa 50010

Attn: President

Telephone: (515) 239-8000

Facsimile: (515) 239-8029

 

   30    Accounts Agreement



--------------------------------------------------------------------------------

the Borrower:   

Seneca Landlord, LLC

2425 Olympic Boulevard, Suite 4050

West Santa Monica, California 90404

Attention: Jonathan Koch

Telephone: (310) 586-3920

Facsimile: (310) 586-3995

With a copy facsimile to: (914) 206-3509

 

With copy to:

 

Bunge North America, Inc.

11720 Borman Drive

St. Louis, Missouri 63146

Attn: General Manager – Bunge Biofuels

Facsimile: 314-292-2110

and      

U.S. Renewables Group

10 Bank Street

White Plains, NY 10606

Telephone: (914) 390-9620

Facsimile: (914) 206-3509

With a copy facsimile to: (310) 586-3995

Attn: Jonathan Koch

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

Section 5.09 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 5.10 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 5.04 (Fee; Costs and Expenses) and
Section 5.06 (Indemnification by the Borrower and OpCo II) shall survive any
termination of this Agreement. In addition, each representation and warranty
made hereunder or in any other document delivered pursuant hereto or in
connection herewith shall survive the execution and delivery hereof and thereof.

[Remainder of page intentionally blank. Next page is signature page.]

 

   31    Accounts Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Accounts Agreement to be
executed by their respective officers as of the day and year first above
written.

 

SENECA LANDLORD, LLC

as Borrower

By:  

/s/ Eric Hakmiller

Name:   Eric Hakmiller Title:   Co-President REG SENECA, LLC, as OpCo II By:  

/s/ Daniel J. Oh

Name:   Daniel J. Oh Title:   President

Accounts Agreement



--------------------------------------------------------------------------------

WESTLB AG, NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Keith Min

Name:   Keith Min Title:   Managing Director By:  

/s/ Christopher Nunn

Name:   Christopher Nunn Title:   Director

WESTLB AG, NEW YORK BRANCH,

as Collateral Agent

By:  

/s/ Keith Min

Name:   Keith Min Title:   Managing Director By:  

/s/ Christopher Nunn

Name:   Christopher Nunn Title:   Director

Accounts Agreement



--------------------------------------------------------------------------------

STERLING BANK,

as Accounts Bank

By:  

/s/ Kay King

Name:   Kay King Title:   Vice President

Accounts Agreement